— In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Hempstead, dated June 21, 1988, which, after a hearing, denied their application for a variance, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Roncallo, J.), dated October 16, 1989, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
It is well settled that a zoning board is vested with great discretion, and its determination "will be sustained if it has a rational basis and is supported by substantial evidence” (Matter of Fuhst v Foley, 45 NY2d 441, 444, 445-446; Matter of Cowan v Kern, 41 NY2d 591, 599; McGowan v Cohalan, 41 NY2d 434, 438; Matter of Wilcox v Zoning Bd. of Appeals, 17 NY2d 249, 255; CPLR 7803). The zoning board’s determination that the petitioners failed to establish that strict compliance with the fence height requirements of the zoning ordinance (Town of Hempstead Building Zone Ordinance § 74) will cause "practical difficulties” was rationally based upon the record and supported by substantial evidence and therefore properly sustained (Matter of Fuhst v Foley, supra; Matter of Cowan v Kern, supra; Matter of Faham v Bockman, 151 AD2d 665). Kunzeman, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.